PER CURIAM.
This suit by the owner of immovable property located in the City of New Orleans contests the constitutionality and legality of a special assessment for street paving against the owners of abutting properties. Plaintiff urges the unconstitutionality of those sections of the City Charter, which authorize the City Council to provide for the paving of streets (Section 44) and to apportion the cost of paving (Section 45), because the Charter does not require notice or provide a method calculated to supply actual notice. He also asserts the illegality of the assessment, because he was entitled to, and did not receive, notice and an opportunity to be heard prior to assessment of the costs of the public improvements. The trial court dismissed the suit.
Appellate jurisdiction lies in the Supreme Court. La.Const. (1921) Art. 7, § 10 provides in part:
“ * * * The following cases only shall be appealable to the Supreme Court:
(1) Cases in which the constitutionality or legality of any tax, local improvement assessment, toll or impost levied by the state or by any parish, municipality, board or subdivision of the state is contested; * * * ”
Accordingly, the appeal is transferred to the Supreme Court of Louisiana.
The motion for appeal and the appeal bond were filed in March, 1974, and the record on appeal was lodged in this court in September, 1974. Therefore, appellate jurisdiction attached as provided in the Constitution of 1921.
Transferred to Supreme Court of Louisiana.